DETAILED ACTION
This communication is a non-final office action on the merits on patent application 14/663934, attorney docket 1003.0250010[17-002402US] which has a claimed effective filing date of 08/29/2017. 17187213, filed 02/26/2021 is a continuation of 16550532, filed 08/26/2019, now U.S. Patent #10937829; 16550532 is a division of 15689155, filed 08/29/2017, now U.S. Patent #10461125 and is assigned to Micron Technology Inc. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Song et al. (U. S. 2014/0291603)

As for claim 21,
Song teaches in figures 5-9 a method of forming a memory array, comprising: 
forming a stack including: 
a storage material (520); 
a first conductive material (510) on the storage material; and
a dielectric material (560) on the storage material adjacent to the first conductive material; 
and forming a second conductive material (580) through the stack such that the dielectric material on the storage material is between the first conductive material and the second conductive material.

As for claim 22,
Song teaches the method of claim 21, wherein the method includes forming an additional dielectric material (530) on the stack.

As for claim 23,
Song teaches the method of claim 22, wherein the method includes forming the second conductive material (580) through the additional dielectric material formed on the stack (shown in figure 9).

As for claim 24,
Song teaches the method of claim 21, wherein the method includes forming an additional dielectric material (570) through the stack before forming the second conductive material.

As for claim 25,
Song method of claim 24, wherein the method includes forming the second conductive material such that the second conductive material is adjacent to the additional dielectric material (Shown in figure 9).

As for claim 26
Song teaches the method of claim 21, wherein the method includes forming the dielectric material on the storage material adjacent to the first conductive material by: forming an opening (550) in the first conductive material; and forming the dielectric material (550, fig 9) in the opening.

As for claim 27,
Song teaches the method of claim 21, wherein the stack further includes an additional dielectric material (570) between the storage material (520) and the second conductive material (580).

As for claim 28,
Song teaches the method of claim 21, wherein the method includes forming the second conductive material through the stack such that the dielectric material is in direct physical contact with the second conductive material (shown in figure 8).

As for claim 29,
Song teaches a method of forming a memory array, comprising: 
forming a stack (fig 5,) including a storage material (520) and a first conductive material (510) on the storage material; 
forming a first opening through the stack (540); 
removing a portion of the first conductive material (fig. 7) to form a second opening (550) in the stack; 
forming a dielectric material (570) in the second opening in the stack; and 
forming a second conductive material (580) in the first opening adjacent to the dielectric material and the storage material in the stack.

As for claim 30,
Song teaches the method of claim 29, wherein the method includes forming the stack on an additional dielectric material (530).

As for claim 31,
Song teaches the method of claim 30, wherein the method includes forming the first opening thorough the additional dielectric material.

As for claim 32,
Song teaches the method of claim 29, wherein the method includes forming an additional dielectric material (570) in the first opening before forming the second conductive material in the first opening (fig 8).

As for claim 33.
Song teaches the method of claim 29, wherein the method includes: 
forming an additional dielectric material (560) in the second opening in the stack before forming the dielectric material in the second opening; and forming the dielectric material in the second opening adjacent to the additional dielectric material (fig. 8).

As for claim 34,
Song teaches the method of claim 29, wherein forming the stack includes forming the storage material and the first conductive material at different levels of the memory array (they are vertically stacked, so they are at different levels).

As for claim 35
Song teaches a method of forming a memory array, comprising: 
forming a conductive material (510) on a storage material (520) adjacent to the conductive material;
forming a first dielectric material (570) on the storage material adjacent to the conductive material; 
and forming a second dielectric material (560) between the conductive material and the first dielectric material such that the storage material is on only one side of the second dielectric material.

As for claim 36,
Song teaches the method of claim 35, wherein the method includes forming the second dielectric material such that the second dielectric material is in direct physical contact with the conductive material and the first dielectric material (shown in figure 9).

As for claim 37,
Song teaches the method of claim 35, wherein the method includes forming an additional conductive material (580) such that the first dielectric material is between the additional conductive material and the second dielectric material.

As for claim 38,
Song teaches the method of claim 37, wherein the first dielectric material is in direct physical contact with the additional conductive material (shown in figure 9).

As for claim 39,
Song teaches the method of claim 35, wherein the conductive material is formed on only one side of the storage material (each layer is on top of the conductive material).

As for claim 40,
Song teaches the method of claim 35, wherein the storage material, the conductive material, the first dielectric material, and the second dielectric material comprise a stack of the memory array (stack shown in figure 9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893